— Order of the Supreme Court, New York County (Gabel, J.), entered April 21, 1983, directing a hearing to determine whether the petitioners should be afforded a hearing regarding independent rights of visitation with their grandchild, the son of the respondent, pursuant to section 72 of the Domestic Relations Law, reversed, on the law, the facts and in the exercise of discretion, writ dismissed, without costs. The respondent-appellant and her husband are separated and have a two-year-old son. An action for divorce, in which issue has been joined, is presently pending in the Supreme Court, Westchester County. The petitioners-respondents, the paternal grandparents of the child, instituted this proceeding by a writ of habeas corpus, pursuant to section 72 of the Domestic Relations Law, seeking independent rights of visitation. Petitioners allege that they are not permitted by the wife to see the child except during visitation periods allotted to the husband and that because the husband is away on business trips for several weeks at a time, they are denied virtually all contact with the child. While their request is modest, which is to visit with the child one afternoon per week on either Tuesdáy or Thursday, when they would pick him up after school and return him by bedtime, whether they should be permitted such independent visitation is a matter for the court which is considering the matrimonial action and the right to custody and visitation of the husband and wife. Concur — Murphy, P. J., Kupferman, Silverman, Bloom and Alexander, JJ.